BRADFORD, Judge,
concurring in part, dissenting in part, and concurring in result.
I agree with Judges Vaidik and Crone that the Evansville Police Department is not a proper party to this action. I also agree with Judge Vaidik’s conclusion that the plaintiffs do not have a private right of action against Child Services arising from the latter’s failure to comply with Indiana Code section 31 — 33—18—4. Having determined that plaintiffs have no private right of action against Child Services, however, it is not necessary to determine if the *1199ITCA confers statutory immunity on Child Services. Therefore, I cannot join in section III of Judge Vaidik’s opinion, in which the question is addressed. Moreover, even if it were necessary to address the question of statutory immunity, I cannot agree with Judge Vaidik’s conclusion that Child Services would be granted immunity by Indiana Code subsection 34-13-3-3(6). For the reasons stated by Judge Crone in section II of his opinion, I would hold that Child Services is not conferred immunity by subsection 34-13-3-3(6).